United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-978
Issued: November 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2010 appellant filed a timely appeal from the November 3, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
14 percent permanent impairment of his left leg, for which he received schedule awards.
FACTUAL HISTORY
In a prior appeal,1 the Board issued a July 7, 2008 decision finding that the case was not
in posture for decision regarding whether appellant had more than 14 percent permanent
1

Docket No. 08-423 (issued July 7, 2008). The Office accepted that on January 12, 1994 appellant, then a 46year-old pipe fitter, sustained a work-related torn left medial meniscus. Appellant received schedule awards for 14
percent permanent impairment of his left leg. His impairment was evaluated under the standards of the fifth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001), in the
edition in effect at the time. See infra note 6.

impairment of his leg, for which he received schedule awards. The Board found that the reports
of Dr. Menachem M. Meller, a Board-certified orthopedic surgeon serving as an impartial
medical specialist, did not resolve the conflict in the medical opinion between Dr. Jack
Haberman, an attending Board-certified family practitioner, and Dr. Steven Valentino, an
osteopath serving as an Office referral physician, concerning the extent of the permanent
impairment of appellant’s left leg. The Board found that Dr. Meller did not adequately consider
how appellant’s preexisting arthritis would affect his impairment rating. Due to the continuing
conflict in the medical opinion concerning the extent of the permanent impairment of appellant’s
left leg, the Board remanded the case to the Office for referral of appellant to a new impartial
medical specialist for an examination and opinion on this matter.
In March 2009, the Office referred appellant to Dr. Zeidman, a Board-certified
orthopedic surgeon, for an impartial medical examination and opinion on the extent of his left leg
impairment.2 The record contains a printout (bearing the heading “IFECS Report: ME023 -Appointment Schedule Notification”) which indicated that the appointment with Dr. Zeidman
was scheduled for March 26, 2009. The record contains a bypass form indicating that Dr. Fred
Cohen, identified as specializing in neurological surgery, was bypassed for selection as an
impartial medical specialist. The “bypass notes” portion of the form stated, “Dr. don’t specialize
in toxicology. Change over to occupational medicine.” Another bypass form indicated that
Dr. Stuart Trager, identified as specializing in orthopedic surgery, was passed over for selection.
It contained the notation, “No impairment rating.”
In a March 26, 2009 report, Dr. Zeidman determined that appellant had two percent
permanent impairment of his left leg under the standards of the sixth edition of the A.M.A.,
Guides. On May 18, 2009 an Office medical adviser agreed with Dr. Zeidman’s assessment.
In May 27 and November 3, 2009 decisions, the Office found that appellant had not met his
burden of proof to establish that he has more than 14 percent permanent impairment of his left
leg, for which he received schedule awards. At a September 9, 2009 hearing before an Office
hearing representative, counsel had argued that there was insufficient evidence to show that
Dr. Zeidman was chosen through proper use of the Physicians’ Directory System (PDS), the
computerized system for selecting impartial medical specialists. He claimed that insufficient
reasons were given for bypassing physicians and that there was no evidence that Dr. Zeidman
was chosen under the system.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
2

Dr. Zeidman was asked to evaluate appellant’s impairment under the sixth edition of the A.M.A., Guides
(6 ed. 2009).
th
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

2

good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.5 For Office
decisions issued on or after May 1, 2009, the sixth edition of the A.M.A., Guides (6th ed. 2009) is
used for evaluating permanent impairment.6
Section 8123(a) of the Act provides in pertinent part: If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.7 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.8
Office procedures provide that selection of impartial medical specialists is made by a
rotational system using the PDS, whenever possible, to ensure consistent rotation among
physicians.9 Physicians who may not be used as referees include those previously connected
with the claim or the claimant, or physicians in partnership with those already so connected.10
The physician selected as the impartial specialist must be one wholly free to make an
independent evaluation and judgment. To achieve this end, the Office has developed procedures
for the selection of the impartial medical specialist designed to provide adequate safeguards
against the appearance that the selected physician’s opinion was biased or prejudiced.11 These
procedures contemplate selection on a strict rotating basis in order to negate any appearance that
preferential treatment exists between a physician and the Office.12 Moreover, the reasons for the
selection made must be documented in the case record.13
ANALYSIS
The Office accepted that on January 12, 1994 appellant sustained a work-related torn left
medial meniscus. Appellant received schedule awards for 14 percent permanent impairment of
5

Id.

6

See FECA Bulletin No. 9-03 (issued March 15, 2009). For Office decisions issued before May 1, 2009, the fifth
edition of the A.M.A., Guides (5th ed. 2001) is used.
7

5 U.S.C. § 8123(a).

8

Williams C. Bush, 40 ECAB 1064, 1075 (1989).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4, 7 (March 1994,
May 2003); FECA Bulletin No. 00-01 (issued November 5, 1999).
10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b(3)(b)
(March 1994, October 1995, May 2003); citing Raymond E. Heathcock, 32 ECAB 2004 (1981).
11

See Raymond J. Brown, 52 ECAB 192 (2001).

12

Id. See also Miguel A. Muniz, 54 ECAB 217 (2002).

13

See also A.R., 61 ECAB ___ (Docket No. 09-1566, issued June 2, 2010); Federal (FECA) Procedure Manual,
Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

3

his left leg. In a July 7, 2008 decision, the Board found that the case was not in posture for
decision regarding the extent of his left leg impairment and remanded the case to the Office for
referral of appellant to a new impartial medical specialist for an examination and opinion on his
left leg impairment.
In March 2009, the Office referred appellant to Dr. Zeidman, a Board-certified
orthopedic surgeon, for an impartial medical examination and opinion on the extent of his left leg
impairment. Before the Office and on appeal, counsel argued that there was insufficient
evidence to show that Dr. Zeidman was chosen through proper use of the PDS. He claimed that
insufficient reasons were given for bypassing physicians and that there was no evidence that
Dr. Zeidman was chosen under the system.14
The record contains a bypass form indicating that Dr. Fred Cohen, identified as
specializing in neurological surgery, was bypassed for selection as an impartial medical
specialist before Dr. Zeidman was selected. The “bypass notes” portion of the form stated,
“Dr. don’t specialize in toxicology. Change over to occupational medicine.” The Board finds
that, while it appears that the PDS was used to evaluate whether Dr. Cohen should be selected as
an impartial medical specialist, the record does not sufficiently document why he was bypassed
for selection. The reason presented for bypass is vague and confusing. The notation on the
bypass suggests that Dr. Cohen was bypassed because he does not specialize in toxicology but
the present case does not require such a specialist. The records for the bypassing of Dr. Stuart
Trager suggest a plausible reason for bypassing the physician, i.e., that Dr. Trager did not
perform impairment evaluations,15 but that alone does not verify the proper use of PDS.
The record contains a printout (bearing the heading “IFECS Report: ME023 -Appointment Schedule Notification”) which indicated that the appointment with Dr. Zeidman
was scheduled for March 26, 2009. While this record suggests that Dr. Zeidman might have
been selected from the PDS, this evidence does not overcome the question of bypass of
Dr. Cohen. For the above-described reasons, the evidence is not adequate to establish that
Dr. Zeidman was properly selected in compliance with the rotational system using the PDS.16
Therefore, there is a continuing conflict in the medical opinion concerning the extent of
the permanent impairment of appellant’s left leg. The case will be remanded to the Office in
order to refer appellant, through proper and documented use of the PDS, to a new impartial
medical specialist for an examination and opinion on this matter. After such development its
deems necessary, the Office shall issue an appropriate decision on the matter of whether
14

On appeal counsel argued that it was improper to assess appellant’s impairment under the sixth of the A.M.A.,
Guides. He further asserted that, in general, the sixth edition should not be used for evaluating impairment as its
application often results in a lower impairment rating for the same condition evaluated under the fifth edition.
However, the Office acted properly as the sixth edition was in effect at the time it issued its May 27 and
November 3, 2009 decisions concerning appellant’s entitlement to schedule award impairment and the Office has
sanctioned the use of the sixth edition. See supra note 6.
15

See D.F., 61 ECAB ___ (Docket No. 09-1463, issued August 12, 2010) (finding that nonperformance of
impairment ratings is a valid reason for bypassing a physician when using the PDS to select an impartial medical
specialist).
16

See A.R., supra note 13.

4

appellant met his burden of proof to establish that he has more than 14 percent permanent
impairment of his left leg, for which he received schedule awards.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met his burden of proof to establish that he has more than 14 percent permanent impairment of
his left leg. The case is remanded to the Office for further development of the evidence.
ORDER
IT IS HEREBY ORDERED THAT the November 3, 2009 merit decision of the Office
of Workers’ Compensation Programs is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: November 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

